Exhibit 10.9

AMENDED AND RESTATED NANO-REFORMULATED COMPOUND LICENSE AGREEMENT

This Amended and Restated Nano-Reformulated Compound License Agreement (this
“Agreement”), dated October 30, 2018 (the “Agreement Date”), is made by and
among iCeutica Inc., a Delaware corporation (“iCeutica Inc.”), its wholly-owned
subsidiary iCeutica Pty Ltd., an Australian corporation (together, “iCeutica”),
Iroko Pharmaceuticals, LLC, a Delaware limited liability company (“Iroko LLC”)
and Iroko Properties Inc., a British Virgin Islands company (“Properties BVI”
and together with Iroko LLC, “Iroko”). iCeutica and Iroko are individually
referred to herein as a “Party” and collectively referred to herein as the
“Parties.”

WHEREAS, iCeutica has proprietary technology, intellectual property and
expertise in the nano-reformulation of pharmaceutical compounds. Iroko is a
marketer of novel reformulated and repositioned pharmaceutical products. No
assignment of the iCeutica IP or iCeutica Technology is contemplated by this
Agreement.

 

WHEREAS, the Parties are party to that certain the Amended and Restated
Nano-Reformulated Compound License and Option License Agreement, dated as of
December 28, 2012 and amended on November 21, 2013 (the “NSAID License
Agreement”), pursuant to which iCeutica granted certain rights to Iroko in
relation to nonsteroidal anti-inflammatory drugs;

 

WHEREAS, the Parties are party to that certain Nano-Reformulated Compound
License Agreement, dated December 28, 2012 and amended on November 21, 2013 (the
“Meloxicam License Agreement”), pursuant to which iCeutica granted certain
rights in meloxicam to Iroko; and

 

WHEREAS, the Parties are party to certain Trademark License Agreements, dated
November 27, 2012 and October 18, 2013 (the “Trademark Agreements”), pursuant to
which iCeutica granted certain trademark rights to Iroko.

 

The Parties now desire to enter into this Agreement to narrow the scope of
rights granted and to consolidate the grant of rights into one document.

Therefore, in consideration of the promises set forth in this Agreement, the
Parties agree as follows:

1.          Definitions.

1.1        “Affiliate” means an entity that is controlled by Iroko
Pharmaceuticals, Inc., a company incorporated under the laws of the State of the
British Virgin Islands or iCeutica Inc., as applicable. For this purpose,
“control’’ means (i) the power to direct or cause the direction of the
management and affairs of the entity, whether by direct or indirect ownership of
voting stock, positions on the board of directors, contract, or otherwise; or
(ii) ownership of more than fifty percent (50%) of the equity or other ownership
interest of the entity.

1.2        “API” means active pharmaceutical ingredient, i.e. the pharmacoactive
ingredient in a pharmaceutical product either in a salt-free or salt form, as
appropriate for the pharmacoactive ingredient.

1.3        “Combination Product”  means a commercial product with two (2) or
more therapeutically active ingredients, one of which is a Licensed Product and
the other(s) of which are not Licensed Products.

1.4        “Commercial Ready Grant IP” means Patent Rights or Confidential
Information developed as part of Australian Commercial Ready Grant Number
COM03690.

 

 

 

[****] Information has been excluded from the exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.

 

 

 

 



1

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

1.5        “Confidential Information” means all business, financial and
technical information, data, documents and other materials, whether in
electronic or physical form or orally disclosed, provided by one Party
(“Discloser”) to the other (“Receiver”), but excluding any information that
Receiver can demonstrate:

(a)         was public knowledge at the time of disclosure to Receiver;

(b)         became public knowledge without fault by Receiver;

(c)         was rightfully in the possession of Receiver prior to its disclosure
by Discloser; or

(d)         was disclosed to Receiver from a source not known to Receiver to be
under a duty of confidentiality to Discloser.

1.6        “Dollars” or “$” means U.S. dollars.

1.7        “FDA” means the United States Food and Drug Administration.

1.8        “Force Majeure” means an act, event or condition beyond the
reasonable control of a Party.

1.9        “iCeutica IP” means Patent Rights, the Marks and iCeutica Technology.

1.10      “iCeutica Technology” means technology owned or controlled by iCeutica
and licensable to third parties relating to (i) methods and apparatus for
producing APIs [****] and (ii) pharmacoactive compositions of matter [****].

1.11      “Indocin®” means the nonsteroidal anti-inflammatory indomethacin sold
under the brand name Indocin®.

1.12      “Intellectual Property” or “IP” means patents, patent applications and
confidential information.

1.13      “Invention” means any invention or discovery conceived, whether or not
reduced to practice, as those terms are defined under the patent laws of the
United States.

1.14      “Licensed Products” means the Selected Compounds, an aspect of the
manufacture, use, offering for sale, sale or importation of which is covered by
a pending or issued claim of Patent Rights, and as to any issued claim, the
claim has not been held invalid or unenforceable by a court or administrative
agency in an unappealed or unappealable decision, disclaimed or admitted to be
invalid.

1.15      “Marks” means the trademark SOLUMATRIX for pharmaceutical, medicinal
and veterinary preparations, including but not limited to U.S. trademark
registration no. 4250536 for SOLUMATRIX, and the trademark FINE PARTICLE
TECHNOLOGY for pharmaceutical, medicinal and veterinary preparations, including
but not limited to U.S. trademark registration no. 4718272 for FINE PARTICLE
TECHNOLOGY;

1.16      ‘‘Net Sales” means revenues of Iroko and Iroko Affiliates from the
sale or other disposition of (i) Licensed Products or (ii) subject to paragraph
5.2, Combination Products, as the case may be, to a non-Affiliate less:

(a)         payments made or credits allowed for promotional purposes;

(b)         customary allowances, rebates and trade, quantity, cash discounts,
including discounts, rebates or other payments required under Medicaid, Medicare
or other governmental medical assistance programs, to the extent allowed and
taken;

(c)         amounts repaid or credited for rejections or returns; and



2

 

--------------------------------------------------------------------------------

 



(d)         to the extent separately stated on invoices, taxes and other
governmental charges levied on the production, sale, transportation, delivery,
or use of a product sold by Iroko containing a Licensed Compound, paid by or on
behalf of Iroko or an Affiliate.

1.17      “Party” or “Parties” means iCeutica Inc., iCeutica and/or Iroko, as
applicable.

1.18      “Patent Rights” means: (i) the provisional and utility patent
applications listed on Exhibit A, which will be updated periodically upon
request by Iroko, to add all additional patents and patent applications included
in this definition; (ii) provisional and utility patent applications relating to
iCeutica Technology and owned or licensable by iCeutica on or within twenty (20)
years after the Effective Date; (iii) any patents or patent applications
relating to the Licensed Products; and (iv) reissues, reexaminations, renewals,
extensions, divisions, continuations, continuations-in-part and foreign
counterparts of and patents which issue on any of the foregoing.

1.19      “Selected Compounds” means: (i) indomethacin, diclofenac, naproxen and
meloxicam; and (ii) homologs, analogs and first order derivatives of,
composition of matter modifications of or improvements to (i).

1.20      “Sublicense” means any sublicense or other agreement of Iroko with a
non-Affiliate permitting the commercial exploitation of any (i) iCeutica IP or
(ii) applicable Third Party IP which is licensed to Iroko and sublicensed by
Iroko for the manufacture, use or sale of Licensed Products.

1.21      “Sublicense Revenues” means minimum royalties and all other royalty
revenues of Iroko from Sublicenses.

1.22      “Third Party IP” means IP related to [****] by a third party during
the term of this Agreement and licensable by iCeutica, and including
improvements thereof made by iCeutica. There may be multiple Third Party IP
opportunities and each shall be treated separately. The SoluMatrixTM technology
is not Third Party IP.

1.23      “Third Party Payments” means royalties and other sums payable to a
third party with respect to a Licensed Product for the use of the applicable
Third Party IP.

1.24      “Sublicense Net Sales” means revenues of a Sublicensee from the sale
or other disposition of (i) Licensed Products or (ii) subject to paragraph 5.2,
Combination Products, as the case may be, to an unaffiliated entity, less:

(a)         payments made or credits allowed for promotional purposes;

(b)         customary allowances, rebates and trade, quantity, or cash
discounts, including discounts, rebates or other payments required under
Medicaid, Medicare or other governmental medical assistance programs, to the
extent allowed and taken;

(c)         amounts repaid or credited for rejections or returns; and

(d)         to the extent separately stated on invoices, taxes and other
governmental charges levied on the production, sale, transportation, delivery,
or use of Licensed Products, paid by or on behalf of a Sublicensee.

2.          Effectiveness of this Agreement; Conditions to Closing; Termination.

2.1        As of the Agreement Date, only Sections 1, 2, 15 and 16 are
effective.





3

 

--------------------------------------------------------------------------------

 



2.2        The remainder of this Agreement shall become effective when the
following conditions are satisfied or waived in writing by iCeutica in its sole
discretion:

(a)         The closing under the Asset Purchase Agreement, dated as of October
30, 2018, by and among Iroko Pharmaceuticals Inc., a business company
incorporated in the British Virgin Islands (registered number 1732699) and
Egalet US Inc., a Delaware corporation and Egalet Corporation, a Delaware
corporation, as the same may hereafter be amended or modified, (the “APA”) shall
have occurred;

(b)         iCeutica Inc. shall have received the Lender Payment and the
Participation Interest under the Purchase And Participation Agreement, dated as
of October 30, 2018, by and among CRG Partners III L.P., CRG Partners III –
Parallel Fund “A” L.P., CRG Partners III (Cayman) LEV AIV I L.P., CRG Partners
III (Cayman) Unlev AIV I L.P. and CRG Partners III – Parallel Fund “B” (Cayman)
L.P., the Administrative Agent (as defined below) and iCeutica Inc.; and

(c)         If, at the time of the closing of this Agreement, Iroko is a debtor
in any case pending under the United States Bankruptcy Code, this Agreement
shall have been assumed by Iroko pursuant to 11 U.S.C. 365(a).

2.3        If the entirety of this Agreement has not become effective on or
prior to March 31, 2019, then this Agreement shall automatically terminate.

3.          License Grant.

3.1        Grant to Iroko. iCeutica grants to Iroko a sole and exclusive (even
as to iCeutica and iCeutica Inc.), world-wide, royalty-bearing right and license
under the iCeutica IP to make, have made, use, sell, offer to sell and import
Licensed Products. Further, iCeutica grants to Iroko a non-exclusive, worldwide
license to use the Marks for the Licensed Products and in related promotional
materials and literature. iCeutica retains all other rights to the iCeutica IP
and has no obligations thereto to Iroko except as set forth in this Agreement.

3.2        Grant to Third Party IP. Effective upon written request by Iroko,
iCeutica grants to Iroko an exclusive (if possible; otherwise, non-exclusive),
world-wide, royalty-bearing right and license under the applicable Third Party
IP to develop, make, have made, use, sell, offer to sell and import Licensed
Products only.

3.3        Sublicenses. Iroko may grant Sublicenses, consistent with the
applicable terms and conditions of this Agreement. Each Sublicense shall
incorporate the substance of paragraphs 4.1(a), 6, 7.1, 10, 11 and 12, mutatis
mutandis.

3.4        No Assignment of Commercial Ready Grant IP. For the avoidance of
doubt, the Parties acknowledge that nothing in this Agreement constitutes an
assignment of the Commercial Ready Grant IP.

4.          Cooperation and Sublicensing Activity.

4.1        Diligence.

(a)         Iroko will use commercially reasonable diligence to commercialize,
market and sell Licensed Products, itself and/or through Affiliates or
Sublicensees, subject to Force Majeure.  Within thirty (30) days after the end
of each calendar year, Iroko will provide iCeutica with a detailed written
commercialization plan for each Licensed Product. If Iroko does not exercise
commercially reasonable diligence as to any of the Licensed Products, Iroko and
iCeutica will, if requested by iCeutica, negotiate reasonable terms (considering
Iroko’s investment in the compound following the grant of the license to that
Licensed Product by iCeutica, and the Licensed Product’s stage of development),
to return all rights to that Licensed Product to iCeutica.





4

 

--------------------------------------------------------------------------------

 



4.2        Cooperation.

(a)         iCeutica will make available to Iroko from time-to-time or as
requested, all information and materials in its possession, including
Confidential Information (but excluding confidential information of third
persons that iCeutica is not permitted to disclose), that is necessary or
desirable to enable Iroko to test and commercially sell Licensed Products.

(b)         Each Party shall designate a coordinator through whom all
communications and cooperation for the purposes of this Agreement shall be
channeled.

(c)         iCeutica will notify Iroko from time-to-time in a timely manner of
any applicable Third Party IP, related test results and associated Third Party
Payments, which Iroko may elect to use, but is not obligated to use. If Iroko
elects to use Third Party IP, iCeutica and Iroko will negotiate with each other
in good faith the share of Third Party Payments (such as up front, milestone and
minimum payments, but any royalties based on units sold or revenues of Iroko or
its Sublicensees will be paid in full by Iroko or its Sublicensees) for which
Iroko will be responsible and all other terms of an agreement allowing Iroko to
use the Third Party IP, to the extent permitted by agreement governing the
rights of iCeutica to the Third Party IP.

5.          Payments.

5.1        Royalties. In consideration of the license grants of paragraphs 3.1
and 3.3, Iroko shall pay to iCeutica Inc. a royalty equal to [****].

5.2        Combination Products. Net Sales for each Combination Product shall be
determined as follows:

(a)         If all active ingredients have separate, established market prices,
Net Sales of the Combination Product shall be multiplied by a fraction, the
numerator of which is the established market price for the Licensed Product(s)
in the Combination Product and the denominator of which is the sum of the
established market prices for the Licensed Product(s) and the other active
ingredients; or

(b)         When market prices for the other active ingredients are not
established, Net Sales of the Combination Product shall be multiplied by a
fraction, the numerator of which is the established market price for the
Licensed Product alone and the denominator of which is the established market
price for the Combination Product.

5.3        Royalty Stacking. If Iroko, its Affiliates or Sublicensees enter
licenses or sublicenses for one or more technologies from third parties or from
iCeutica in order to develop and market Licensed Products, the royalty payments
due to iCeutica under paragraph 5.1 shall be reduced by [****]; provided that in
no event shall the royalty payments due to iCeutica be [****] otherwise due
under paragraph 5.1. The foregoing calculations and deductions shall be made on
a Licensed Product-by-Licensed Product basis.

5.4        Sublicense Revenues and Sublicensee Net Sales. As to each payment
received from a Sublicensee, Iroko shall pay iCeutica Inc. the lesser of [****].

5.5        Payment of Third Party Payments. Iroko shall pay iCeutica Inc. or
iCeutica, as directed for any applicable Third Party Payments on a
Dollar-for-Dollar basis, taking into account any withholding, Goods and Services
Tax or other taxes payable by iCeutica on such Third Party Payments, such that
iCeutica shall not be out-of-pocket after the remittance to the applicable
licensor.

5.6        Payment Terms.

(a)         [****].

(b)         Amounts due under paragraphs 5.1, 5.2, 5.3, 5.4 and 5.5 are payable
quarterly, within sixty (60) days after each calendar quarter.





5

 

--------------------------------------------------------------------------------

 



(c)        All payments shall be transmitted to iCeutica Inc. or iCeutica, as
appropriate, by wire transfer of immediately available funds to a bank account
or accounts specified in writing by iCeutica.

(d)        If any amount due to iCeutica Inc. or iCeutica is collected in a
currency other than Dollars, the amount shall be converted into Dollars at the
applicable exchange rate published in The Wall Street Journal, Eastern edition,
on the last business day of the calendar quarter in which the collection was
made.

 

5.7        Tax Withholding. If Iroko is required by the laws of any country to
withhold any tax with respect to any payment to iCeutica Inc. or iCeutica, as
appropriate, the tax will be deducted and paid to the taxing authority. Iroko
will notify and promptly furnish iCeutica Inc. or iCeutica, as appropriate, with
original receipts of any tax certificate or other available documentation
evidencing the tax withheld. Iroko will use commercially reasonable efforts to
minimize any withholding.

6.          Reports and Records.

6.1        Royalty Reports. Each royalty payment under paragraphs 5.1, 5.2, 5.3,
5.4 and 5.5 shall be accompanied by a detailed royalty report, specifying the
computation of royalties payable and certified to be correct by the Chief
Financial Officer of Iroko.

6.2        Books and Records. Iroko shall keep accurate books of account
adequate to show amounts payable under this Agreement and the performance of the
Iroko’s other obligations hereunder for three (3) years after each applicable
year.

6.3        Sublicenses. Iroko shall provide iCeutica Inc. with a copy of each
Sublicense promptly after its execution. The Sublicense shall be deemed
Confidential Information.

6.4        Audit Request. Iroko shall permit an independent, certified public
accountant appointed and paid by iCeutica Inc. and reasonably acceptable to
Iroko to examine and make copies of applicable records and other documents of
Iroko and its Sublicensees no more often than once per calendar year during
regular business hours and upon two (2) weeks’ notice for the purpose of
verifying amounts and reports due from, and obligations to be performed by, each
of them. The results of each examination shall be made available to iCeutica
Inc. and Iroko, and shall be considered Confidential Information. Should the
audit discover an underpayment equal to the greater of five percent (5%) or
Twenty Five Thousand Dollars ($25,000), Iroko shall pay the cost of the audit.

6.5        Late Charge. All overdue payments will be paid promptly with a late
charge of two percent (2%) per annum above the prime rate of J.P.  Morgan Chase
Manhattan Bank, N.A., as reported in The Wall Street Journal, Eastern edition,
on the last business day of the calendar quarter in which each payment was to be
made. Interest shall be calculated from the last day on which the payment was
payable. Any portion of such payments that are being contested in good faith
shall not be considered overdue.

7.          Intellectual Property Maintenance.

7.1        Prosecution and Maintenance of Patent Rights. iCeutica shall file,
prosecute and maintain the Patent Rights and pay all fees and expenses
therefor.  Iroko will reimburse iCeutica for the reasonable costs of preparing,
prosecuting and maintaining Selected Compound-specific patent applications and
patents in countries other than the United States.  If iCeutica intends to
abandon any U.S. patent application or patent of Patent Rights in a manner which
will result in a forfeiture of rights, it shall notify Iroko and, if requested
by Iroko and for so long as Iroko pays one-half (½) of the applicable fees and
expenses, iCeutica will continue to prosecute and maintain the applicable Patent
Rights.





6

 

--------------------------------------------------------------------------------

 



7.2        No Inventions. The Parties acknowledge that no Inventions are
expected to arise in connection with this Agreement.

7.3        Maintenance and Standards for use of the Marks. iCeutica shall file,
prosecute and maintain the Marks and pay all fees and expenses therefor.
iCeutica shall undertake best efforts to maintain all trademark registrations
for the Marks provided the Marks are still in use. Iroko will comply with all
quality control standards supplied by iCeutica. Upon request by iCeutica, Iroko
will provide iCeutica with samples of any goods or materials bearing the Marks.
Iroko shall make reasonable use of the ® symbol in connection with the Marks.
Iroko acknowledges that use of the Marks by Iroko shall inure solely to the
benefit of iCeutica.

7.4        Publications. Iroko will provide iCeutica with a copy of each
publication relating to iCeutica Technology at least forty five (45) days before
the publication date, to provide an opportunity for iCeutica to file patent
applications before the publication date. Iroko will also delete from the
proposed publications any Confidential Information, as reasonably requested by
iCeutica.

7.5        Data, Reports and SOPs etc. Iroko will provide iCeutica upon request
with a copy of any data, report, standard operating procedure, validation
procedure, IND submission, animal or clinical trial report or other information
(“Information”) relating to any Selected Compounds or Indocin which is developed
utilizing the iCeutica  Technology.  iCeutica shall be entitled to use such
Information and shall have a license to such Information for its own regulatory,
marketing or other related purposes.

8.          Infringement.

8.1        Notices. Each Party shall inform the other promptly of any third
party infringement of the Marks, Patent Rights or Third Party IP or
misappropriation of Confidential Information of which it has knowledge.

8.2        Enforcement. If and to the extent that any iCeutica IP is infringed
or misappropriated by any third party products which compete with any Licensed
Products:

(a)         iCeutica shall have the right, but not the obligation, at iCeutica’s
expense, to bring suit for infringement or misappropriation, as applicable, of
the iCeutica IP and may join Iroko as a co-plaintiff, subject to reimbursement
of reasonable fees and expenses for counsel; and

(b)         Iroko shall have the right (but not the obligation), exercised
within sixty (60) days after notice prior to filing of the complaint, to share
equally with iCeutica the legal fees and expenses of the suit; or

(c)         If iCeutica does not initiate a suit for infringement or
misappropriation of iCeutica IP, as applicable, within four (4) months after
notice from Iroko (the notice shall include detailed claim charts or evidence of
misappropriation and competitive information demonstrating a substantial adverse
competitive impact of the infringement or misappropriation on sales of Licensed
Products) Iroko shall have the right to initiate the suit at Iroko’s expense,
and may join iCeutica as a co-plaintiff.

(d)         For the avoidance of doubt, Iroko is in control of the following
ongoing litigations and is solely responsible for all legal fees and expenses
associated therewith:

(i)         iCeutica Pty Ltd. et al v. Lupin Limited et al, No.
1:17-cv-00394-MJG (D. Md. 2017), appeal docketed, No. 18-1658 (Fed. Cir. Mar. 9,
2018).

(ii)        iCeutica Pty Ltd. et al v. Novitium Pharma LLC, No.
1:18-cv-00599-CFC (D. Del. 2018).

8.3        Declaratory Judgment Suits. If a declaratory judgment suit is brought
against Iroko, alleging invalidity, unenforceability, or non-infringement of any
patents of the iCeutica IP, Iroko shall provide prompt





7

 

--------------------------------------------------------------------------------

 



notice thereof to iCeutica; and iCeutica, shall have the right, but not the
obligation, within thirty (30) days after notice, to assume the defense of the
suit at iCeutica’s expense.

8.4        Recoveries. Any amounts received as awards or in license or
settlement agreements entered into pursuant to any claim or suit under paragraph
8.2 and allocable to Licensed Products shall be distributed as follows:

(a)         First, to reimburse the Parties, pro rata, for their out-of-pocket
legal fees and expenses incurred in connection with the claim or suit; and

(b)         The balance shall be paid:

(i)         Fifty-fifty (50-50) if the Parties shared equally the costs of the
suit; and otherwise

(ii)        Ninety percent (90%) to the Party paying for the suit and ten
percent (10%) to the other.

 

Payments shall be made within thirty (30) days after funds are received and
shall be accompanied by a report detailing the computation of the payments.

 

9.          iCeutica Representations and Warranties; Changed Circumstances.

9.1        iCeutica and iCeutica Inc. each represents and warrants to Iroko as
of the Agreement Date that:

(a)         Right and Power. It has the right and power to enter into and
perform this Agreement in accordance with its terms, and is not now and will not
become party to an agreement in derogation of iCeutica’s obligations to Iroko in
this Agreement.

(b)         Ownership. iCeutica owns all right, title and interest in and to the
iCeutica IP, free and clear of liens, security interests, charges and other
encumbrances. No Patent Right has been abandoned.

(c)         No Conflicting License. iCeutica has not granted any license or
covenant not to sue that conflicts with the rights granted under this Agreement.

(d)         No Infringements. To the best of its knowledge, with no
investigation having been made or required to be made, Iroko’s practice of the
iCeutica IP will not infringe any patent or other right of any third party.

(e)         IP Payments. iCeutica has paid all patent and trademark maintenance
fees for the iCeutica IP.

(f)         No Other Warranties. Except as set forth in paragraphs 9(a) to
9.1(e), iCeutica makes no other representations or warranties whatsoever, and
there is no warranty of merchantability or fitness for a particular purpose.

(g)         Changed Circumstances. iCeutica shall notify Iroko promptly of any
changed circumstances with respect to paragraphs 9(a), (b), and (c).

10.        Iroko Representations and Warranties.

10.1      Iroko represents and warrants to iCeutica that:

(a)         Right and Power. It has the right and power to enter into and
perform this agreement in accordance with its terms.





8

 

--------------------------------------------------------------------------------

 



(b)         Ownership. It owns all right, title, and interest in and to the
TIVORBEX®, VIVLODEX® and ZORVOLEX® brand names.

11.        Indemnification; Insurance.

11.1      Iroko Indemnity. Iroko shall indemnify, defend, and hold harmless
iCeutica and iCeutica Inc. and each of their Affiliates, officers, directors,
employees, agents, successors, and assigns (the “iCeutica Indemnitees”) against
any claim, demand, liability or expense (including reasonable attorneys’ fees
and expenses, whether incurred as the result of a third party claim or a claim
to enforce this provision) incurred by or imposed upon any of the iCeutica
Indemnitees in connection with any third party claims, suits, or judgments
arising out of any theory of liability (including tort, warranty, or strict
liability suits or claims and whether or not such suit or claim has a factual
basis) concerning any Licensed Product (collectively, “Claims”), except to the
extent that the damages claimed were caused by iCeutica Indemnitees.

11.2      iCeutica Indemnity. iCeutica shall indemnify, defend, and hold
harmless Iroko and its Affiliates, officers, directors, employees, agents,
successors, and assigns (the “Iroko Indemnitees”), against any claim, demand,
liability or expense (including reasonable attorneys’ fees and expenses, whether
incurred as the result of a third party claim or a claim to enforce this
provision) incurred by or imposed upon any of the Iroko Indemnitees in
connection with any third party claims, suits, or judgments arising out of any
theory of liability (including tort, warranty, or strict liability suits or
claims and whether or not such suit or claim has a factual basis) with respect
to any breach of any representation or warranty set forth in paragraph  9.

11.3      Procedure. The iCeutica Indemnitees or the Iroko Indemnitees, as
applicable, shall provide the indemnitor with prompt written notice of each
Claim for which indemnification is sought. The indemnitor, at its expense, shall
defend any such Claim. The Indemnitees shall cooperate fully in such defense and
permit the indemnitor to conduct and control the defense and the disposition of
the Claim (including all decisions relative to appeal, and settlement);
provided,  however, that any Indemnitee shall have the right to retain its own
counsel, at the Indemnitee’s expense. The indemnitor shall keep the other Party
informed of the progress in the defense and disposition of any Claim and shall
consult with the other Party with regard to any proposed settlement. The
indemnitor shall obtain the written consent, which shall not unreasonably be
withheld, of the other Party to any settlement which would adversely affect the
other party.

11.4      Insurance.

(a)         Iroko and each Sublicensee shall maintain in full force and effect
at all times from the Effective Date for the term of this Agreement and four (4)
years thereafter with a reputable commercial insurance carrier, commercial
general liability insurance of a type as may be necessary to protect their
interests and fulfill its obligations under this Agreement, including without
limitation contractual liability insurance, covering the marketing, sale,
distribution, use and performance of products sold by Iroko containing the
Licensed Compounds in an amount of at least Ten Million Dollars ($10,000,000)
per occurrence and Twenty Million Dollars ($20,000,000) in the aggregate.

(b)         The insurance of subparagraph 11.4(a): (A) shall be issued by an
insurer licensed to practice in Delaware and otherwise in the countries in which
Iroko undertakes activities in connection with the exercise of its rights, or an
insurer pre-approved by iCeutica, such approval not to be unreasonably withheld;
(B) shall be endorsed to include product liability coverage; and (C) shall
require thirty (30) days’ written notice to iCeutica before any cancellation or
material change.

(c)         Iroko shall, upon request, provide iCeutica with a copy of the
Certificate of Insurance and the underlying policy(ies) evidencing compliance
with this paragraph 11.4.





9

 

--------------------------------------------------------------------------------

 



12.        Confidential Information.

12.1      During the term of this Agreement and for three (3) years thereafter,
each Receiver will:

(a)         use commercially reasonable efforts, but no less than the protection
given to its own confidential information, to maintain in confidence all
Confidential Information, including without limitation the financial terms of
this Agreement; and

(b)         disclose Confidential Information only:

(i)         to the Receiver’s employees, consultants and legal, financial and
business advisors who reasonably need to know such information for the Receiver
to perform its obligations or otherwise conduct its activities hereunder; or

(ii)        as required by court order, statute, governmental regulation or
securities exchange rule, upon at least five (5) days prior notice to the
Discloser.

13.        Termination.

13.1      Duration of this Agreement. Unless terminated pursuant to paragraph
13.2 or 13.3, the term of this Agreement shall continue on a country-by-country
basis until expiration of the last-to-expire of the Patent Rights in that
country and, if there is no granted iCeutica patent in any country, for twenty
(20) years from the date of the first commercial introduction of a Licensed
Product for that country.

13.2      Termination by iCeutica. iCeutica may terminate this Agreement if
Iroko breaches any material provision (other than the payment obligations
contained in paragraph 5, for which iCeutica’s sole remedy shall be the pursuit
of monetary damages) of this Agreement and has not cured the breach within
ninety (90) days after notice from iCeutica specifying the nature of the breach
in reasonable detail; provided,  however, that a breach of a Sublicense by a
Sublicensee shall not be deemed to be a breach of this Agreement.

13.3      Termination by Iroko. Iroko may terminate this Agreement if iCeutica
breaches any material provision of this Agreement and has not cured the breach
within ninety (90) days after notice from Iroko specifying the nature of the
breach in reasonable detail.

13.4      Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by iCeutica are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code (i.e., Title 11 of
the U.S. Code) or analogous provisions of applicable Law outside the United
States, licenses of rights to “intellectual property” as defined under Section
101 of the U.S. Bankruptcy Code or analogous provisions of applicable Law
outside the United States. The Parties agree that Iroko, as licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code or any other provisions of
applicable Law outside the United States that provide similar protection for
“intellectual property.” The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against iCeutica under the U.S.
Bankruptcy Code or analogous provisions of applicable Law outside the United
States, Iroko shall be entitled to a complete duplicate of (or complete access
to, as appropriate) any iCeutica IP, which, if not already in Iroko’s
possession, shall be promptly delivered to it upon Iroko’s written request
therefor. Any agreements supplemental hereto shall be deemed to be “agreements
supplementary to” this Agreement for purposes of Section 365(n) of the U.S.
Bankruptcy Code.

13.5      Effects of Termination.

(a)         Nothing herein will release any Party from any obligation that
matured prior to the effective date of any termination of this Agreement.
Subject to the foregoing, paragraphs 6, 7, 8 (as to litigation then in process),
10.1(b), 11, 15 and 16 will survive termination of this Agreement.





10

 

--------------------------------------------------------------------------------

 



(b)         Iroko may, after termination, sell all Licensed Products then in
inventory or work-in-process.

(c)         All Sublicenses shall remain in full force and effect after
termination of this Agreement for any reason; and the Sublicensee shall pay
directly to iCeutica all post-termination payments that Iroko would otherwise
have been obligated to make hereunder.

13.6      Return of Information. Upon termination of this Agreement, each
Receiver will return all applicable Confidential Information supplied to
Receiver, except that Receiver’s counsel may keep one archival copy.

14.        General Compliance with Laws.

14.1      Compliance with Laws. iCeutica shall comply with all local, state,
federal, and international laws and regulations relating to its performance
under this Agreement, including but not limited to the development, manufacture,
use, and sale of any Licensed Product, including export control laws. Without
limiting the generality of this paragraph, Iroko shall be responsible for the
preparation and submission of all applications relating to any required
regulatory approval of any Licensed Product, whether by the FDA or other
regulatory body.

14.2      Marking. Iroko shall mark the packaging and/or product inserts for all
Licensed Products with the number of each applicable patent of the Patent
Rights. Iroko shall provide iCeutica with written notice of compliance with this
paragraph by December 31 of each year.

15.        Governing Laws; Venue; Severability.

15.1      Delaware Law. This validity and interpretation of this Agreement shall
be governed by Delaware law, without regard to conflicts of laws principles.

15.2      Consent to Service. Each Party consents to service of process by
prepaid next- business-day delivery service at its last known address identified
by proper notice.

15.3      Severability. If any provision of this Agreement is held invalid,
unenforceable, void or unconscionable, that provision shall be enforced to the
greatest extent permitted by law and the remainder of this Agreement and such
provision shall remain in full force and effect.

16.        Miscellaneous.

16.1      Negotiation of Disputes. If any dispute arises under or related to
this Agreement, senior executives of the Parties, with decision-making
authority, will meet in Philadelphia, PA within ten (10) days after notice and
enter into good faith negotiations, for a period not to exceed twenty (20) days,
aimed at resolving the dispute.

16.2      Notices. Any notices or other communications required or permitted by
this Agreement shall be in writing and delivered (i) personally, (ii) via
electronic mail, or (iii) sent by prepaid express courier service, signature
requested. Notices shall be effective upon receipt. Notices shall be sent to the
addresses of the Parties specified on the first page of this Agreement or such
other address as given by proper notice.

16.3      Entire Agreement. This Agreement contains the entire agreement of the
Parties with respect to its subject matter, and supersedes all previous
agreements and understandings, written or oral, express or implied, including
all provisions of the NSAID License Agreement, the Meloxicam License Agreement
and the Trademark License Agreements. This Agreement may only be amended by a
writing signed by the Parties.

16.4      Successors and Assigns. This Agreement is binding upon the Parties and
their successors and permitted assigns. Neither Party may assign its rights or
obligations under this Agreement without the prior written consent of the other,
except that:





11

 

--------------------------------------------------------------------------------

 



(a)         iCeutica may assign its rights to receive payments hereunder and may
pledge its IP, subject to the rights granted to Iroko in this Agreement;

(b)         Iroko may assign its rights and obligations hereunder to an
Affiliate, with written notice thereof to iCeutica Inc.; provided,  however,
that in the event of an assignment under this paragraph (b), notices shall be
delivered pursuant to paragraph 16.2 hereof and the assignee and the assignor
shall be jointly and severally liable for all of Iroko’s obligations under this
Agreement;

(c)         Iroko may assign all or a portion of its rights to one or more
particular Licensed Products to an acquirer of all or substantially all of
Iroko’s assets and IP relating to such Licensed Product, in which even the
successor and iCeutica shall enter into an agreement as to the particular
Licensed Product, substantially the same as this Agreement, mutatis mutandis;
and

(d)         Iroko or iCeutica may assign all of its rights to a successor by (A)
merger, (B) acquisition of all or substantially all of the shares, members’
interests or other indicia of ownership of a Party, (C) as to Iroko, purchase of
all or substantially all of Iroko’s assets relating to Selected Compounds or (D)
as to iCeutica, purchase of all or substantially all of iCeutica’s assets
relating to iCeutica Technology.

16.5      Counterparts. This Agreement may be signed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Signed signature pages may
be exchanges by fax or e- mail and shall complete this Agreement, and shall be
followed by the exchange of paper copies of the signed documents.

16.6      Headings. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

[Signature page follows]

 

 



12

 

--------------------------------------------------------------------------------

 

 

In witness whereof, the Parties have executed this Agreement by their duly
authorized representatives.

 

 

 

 

 

iCeutica Inc.

 

 

 

By:

/s/ SATYA BHAMIDIPATI

 

Name:

Satya Bhamidipati

 

Title:

COO

 

 

 

iCeutica Pty Ltd.

 

 

 

 

By:

/s/ MATT CALLAHAN

 

Name:

Matt Callahan

 

Title:

Director

 

 

 

Iroko Pharmaceuticals, LLC

 

 

 

 

By:

/s/ TODD SMITH

 

Name:

Todd Smith

 

Title:

Chief Executive Officer

 

 

 

Iroko Properties Inc.

 

 

 

 

By:

/s/ TODD SMITH

 

Name:

Todd Smith

 

Title:

Director

 





 

--------------------------------------------------------------------------------

 

 

Exhibit A

[****][19 pages redacted]

 

 

 

--------------------------------------------------------------------------------